


110 HR 3692 IH: Social Investment and

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3692
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. Engel (for
			 himself, Mr. Burton of Indiana,
			 Mr. Lantos,
			 Ms. Ros-Lehtinen,
			 Mr. Meeks of New York,
			 Mr. Hastings of Florida,
			 Mr. Payne,
			 Ms. McCollum of Minnesota,
			 Mr. McGovern,
			 Mr. Honda,
			 Mr. Baca, Ms. Lee, Mrs.
			 Christensen, Mr. Sires,
			 Mr. Delahunt,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Ms. Clarke,
			 Mr. Moran of Virginia, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the establishment of a Social Investment and
		  Economic Development Fund for the Americas to provide assistance to reduce
		  poverty, expand the middle class, and foster increased economic opportunity in
		  the countries of the Western Hemisphere, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Social Investment and Economic
			 Development for the Americas Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Amendment to Foreign Assistance Act of
				1961.
					Sec. 4. Amendment to the Inter-American Development Bank
				Act.
					Sec. 5. Sense of Congress.
					Sec. 6. Payment of arrears owed by United States to the
				Multilateral Investment Fund.
				
			2.FindingsCongress makes the following
			 findings:
			(1)It is in the
			 national interest and national security interest of the United States to help
			 foster security and stability in Latin America and the Caribbean.
			(2)Over the past 25
			 years, there has been tremendous progress on democracy and economic growth in
			 the Western Hemisphere, and the hemisphere is now a region dominated by
			 democracies and democratic values.
			(3)The United States
			 contributes, on average, $820,000,000 in bilateral development assistance to
			 Latin America and the Caribbean each year and has continued to strengthen its
			 commitment to promoting our shared values, heritage, and culture while
			 confronting the common challenges we face.
			(4)The United States
			 has also contributed through the Millennium Challenge Account more than
			 $269,000,000 in development assistance to countries in the region that have
			 demonstrated a commitment to just and democratic governance, economic freedom,
			 and investing in their people.
			(5)Poverty and
			 inequality remain historic and persistent problems in the region, which
			 undermine progress on social and economic development. These problems
			 contribute to the rise of populist ideas and add to inequality. The poverty
			 rate in Latin America is almost 40 percent, with little significant change
			 since the 1980s, and Latin America remains the region with the most unequal
			 distribution of wealth in the world.
			(6)The region must
			 also face the challenges of staggering crime rates, weak judicial systems, and
			 inadequate housing, health care, and educational systems.
			(7)By expanding the
			 middle class through promoting microenterprise, improving the investment
			 climate, and creating a competitive workforce in Latin America and the
			 Caribbean, the United States will be able to help respective governments
			 improve economic development in the region, and the countries of the region
			 will become stronger trading partners with the United States.
			(8)Working in
			 partnership with the countries of the region, the United States can play a
			 positive role in addressing these challenges.
			(9)As President
			 George W. Bush said on March 5, 2007, The working poor of Latin America
			 need change, and the United States of America is committed to that change. It
			 is in our national interests, it is in the interest of the United States of
			 America to help the people in democracies in our neighborhood succeed. When our
			 neighbors are prosperous and peaceful, it means better opportunities and more
			 security for our own people. When there are jobs in our neighborhood, people
			 are able to find work at home and not have to migrate to our country. When
			 millions are free from poverty, societies are stronger and more
			 hopeful.
			(10)In order to
			 effect significant reduction of poverty and enhance sustainable development,
			 the United States must continue to make a long-term commitment of significant
			 resources to programs that impact on housing, health care, and educational
			 systems.
			3.Amendment to
			 Foreign Assistance Act of 1961Part I of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.) is amended by adding at the end the following new
			 chapter:
			
				13Social investment
				and economic development for the Americas
					499H.Authorization
				of assistance
						(a)AssistanceThe
				President, acting through the Administrator of the United States Agency for
				International Development and working with foreign governments and civil
				society, shall provide increased and sustained assistance to reduce poverty,
				expand the middle class, and foster increased economic opportunity in the
				countries of the Western Hemisphere by helping to—
							(1)improve the
				quality of life and invest in human capital, specifically by promoting
				education, improving health and disease prevention, and increasing the access
				to and quality of housing;
							(2)reduce crime,
				particularly violent crime, including murder, kidnapping, gang violence, and
				violence against women;
							(3)generate rural
				development and reduce poverty in the agricultural and non-agricultural rural
				sector;
							(4)strengthen the
				rule of law, governance, and democracy through the establishment of independent
				judiciaries, efficient processes to adjudicate claims, and trusted law
				enforcement bodies; and
							(5)reduce poverty and
				eliminate the exclusion of marginalized populations, including indigenous
				groups, people of African descent, women, rural and urban poor, and people with
				disabilities.
							(b)Contribution
				requirementTo receive United States assistance under this
				chapter, a recipient country must contribute at least 10 percent of the total
				value of the funds the United States provides for projects in the recipient
				country. Such contribution is in addition to the funds such country regularly
				provides for these types of programs. Additional contributions may be required
				at the discretion of the Administrator of the United States Agency for
				International Development.
						(c)Ineligibility To
				receive assistanceThe President shall be prohibited from
				providing assistance under this section to the government of a country that is
				ineligible to receive assistance under section 620, this part, or chapter 4 of
				part II.
						(d)Terms and
				conditionsAssistance under this chapter may be provided on such
				other terms and conditions as the President may determine.
						(e)Coordination with
				other Federal agenciesThe Administrator of the United States
				Agency for International Development shall coordinate with the heads of other
				Federal departments and agencies as necessary to carry out subsection
				(a).
						499I.Western
				Hemisphere Economic Investment and Development Advisory Committee
						(a)In
				generalThere is established within the United States Agency for
				International Development an advisory committee to be known as the Western
				Hemisphere Economic Investment and Development Advisory Committee (hereafter in
				this chapter referred to as the Advisory Committee). The
				Advisory Committee shall serve as a link among the United States Government,
				nongovernmental organizations, the private sector, and other interested parties
				and review projects funded under this Act.
						(b)Membership
							(1)In
				generalThe Advisory Committee shall be composed of 6 members, of
				whom—
								(A)1 member, who
				shall act as co-chairperson, shall be appointed by the President;
								(B)1 member, who shall
				act as co-chairperson, shall be appointed by—
									(i)the majority
				leader of the Senate, in consultation with the senior member of the leadership
				of the House of Representatives belonging to the same political party as the
				majority leader of the Senate, if the majority leader of the Senate does not
				belong to the same political party as the President; or
									(ii)the minority
				leader of the Senate, in consultation with the senior member of the leadership
				of the House of Representatives belonging to the same political party as the
				minority leader of the Senate, if the majority leader of the Senate belongs to
				the same political party as the President;
									(C)1 member shall be
				appointed by the majority leader of the Senate;
								(D)1 member shall be
				appointed by the minority leader of the Senate;
								(E)1 member shall be
				appointed by the Speaker of the House of Representatives; and
								(F)1 member shall be
				appointed by the minority leader of the House of Representatives.
								(2)QualificationsEach
				member of the Advisory Committee shall be—
								(A)an individual with
				technical expertise with respect to the development of Latin America or the
				Caribbean; or
								(B)a citizen of the
				United States with—
									(i)regional
				experience related to development in Latin America or the Caribbean;
									(ii)technical or
				functional experience with respect to development issues; or
									(iii)extensive
				expertise in small business issues or international business experience in
				Latin America or the Caribbean.
									(c)DutiesThe
				Advisory Committee shall—
							(1)consult with,
				provide information to, and advise the United States Agency for International
				Development and other United States Government agencies, as appropriate, on,
				and work closely with the United States Agency for International Development
				Regional Director, the Assistant Secretary for Western Hemisphere Affairs of
				the Department of State, and the United States Executive Director of the
				Inter-American Development Bank on matters related to this chapter;
							(2)meet at least
				twice annually and at other times as necessary;
							(3)serve as a liaison
				with, and provide information and counsel to, the private sector and
				nongovernmental organizations in relation to the projects covered under this
				chapter; and
							(4)review all impact
				evaluations on projects proposed for funding using assistance provided under
				section 499H(a) and make recommendations and submit a written report to the
				Administrator of the United States Agency for International Development with
				respect to the effectiveness of the projects and future changes to the
				program.
							(d)Conflicts of
				interestA member of the Advisory Committee shall not be
				permitted to review an application submitted by an organization with which the
				member has been or is affiliated or in which the member has had a financial
				interest.
						(e)Staff and
				travelUsing funds appropriated pursuant to the authorization of
				appropriations under section 499L, the Advisory Committee may establish and
				maintain a staff of no more than 2 persons to provide administrative support
				and may maintain a budget for travel expenses.
						499J.Evaluation
						(a)In
				generalThe Administrator of the United States Agency for
				International Development shall ensure that projects carried out under this
				chapter are subject to rigorous, independent impact evaluations at the original
				design stage and conclusion of the projects to determine if they are helping to
				reduce poverty and foster social and economic development in the countries of
				the Western Hemisphere. When possible, such evaluations shall be conducted in
				coordination with evaluations of similar projects funded by other donors in
				order to expand the evidence base for decision-making.
						(b)Use of
				evaluationsThe Advisory Committee shall use information from the
				evaluations conducted under subsection (a) to inform future project
				decisions.
						499K.ReportNot later than 1 year after the date of the
				enactment of the Social Investment and
				Economic Development for the Americas Act of 2007, and annually
				thereafter, the President shall prepare and submit to Congress a report on the
				specific programs, projects, and activities carried out under this chapter
				during the preceding year, including an evaluation of the results of such
				programs, projects, and activities. This report may be submitted with the
				budget justification materials submitted to Congress together with the budget
				of the President under section 1105(a) of title 31, United States Code.
					499L.Authorization
				of appropriations
						(a)In
				generalThere are authorized to be appropriated to carry out this
				chapter, including for purposes of reducing poverty, expanding the middle
				class, and fostering increased economic opportunity in the countries of the
				Western Hemisphere, in addition to amounts of United States Foreign Assistance
				Funds (Function 150) otherwise authorized and appropriated and the $820,000,000
				in bilateral development assistance provided by the United States, on average,
				to Latin America and the Caribbean each year, the following amounts:
							(1)$50,000,000 for
				fiscal year 2008.
							(2)$75,000,000 for
				fiscal year 2009.
							(3)$100,000,000 for
				fiscal year 2010.
							(4)$125,000,000 for
				fiscal year 2011.
							(5)$150,000,000 for
				fiscal year 2012.
							(6)$150,000,000 for fiscal year 2013.
							(7)$150,000,000 for fiscal year 2014.
							(8)$150,000,000 for fiscal year 2015.
							(9)$150,000,000 for fiscal year 2016.
							(10)$150,000,000 for fiscal year 2017.
							(b)Additional
				authoritiesAmounts appropriated pursuant to subsection
				(a)—
							(1)are authorized to
				remain available until expended;
							(2)are in addition to
				amounts otherwise available for such purposes; and
							(3)may be used to
				fund staff and travel expenses of the Advisory Committee.
							(c)Funding
				limitationNot more than 7 percent of the amounts appropriated
				pursuant to subsection (a) for a fiscal year may be used for administrative
				expenses.
						.
		4.Amendment to the
			 Inter-American Development Bank ActThe Inter-American Development Bank Act (22
			 U.S.C. 283 et seq.) is amended by adding at the end the following new
			 section:
			
				39.Social
				Investment and Economic Development Fund for the Americas
					(a)In
				generalThe Secretary of the Treasury shall instruct the United
				States Executive Director at the Bank to use the voice, vote, and influence of
				the United States to urge the Bank to establish an account to be known as the
				Social Investment and Economic Development Fund for the Americas
				(in this section referred to as the Fund), which is to be
				operated and administered by the Board of Executive Directors of the Bank
				consistent with subsection (d). The United States Governor of the Bank may vote
				for a resolution transmitted by the Board of Executive Directors which provides
				for the establishment of such an account, and the operation and administration
				of the account consistent with subsection (d).
					(b)Other
				contributionsThe Fund may accept funds from other member
				countries of the Bank, private entities in the United States and in other
				member countries of the Bank, and countries in Latin America and the
				Caribbean.
					(c)Matching
				requirementNo funds may be expended from the Fund until the
				total amount contributed by the United States in the first year of operation of
				the Fund has been matched.
					(d)Contribution
				requirementTo receive assistance under this section, a recipient
				country must contribute at least 10 percent of the total value of the funds the
				Fund provides for projects in the recipient country. Such contribution is in
				addition to the funds such country regularly provides for these types of
				programs. Additional contributions may be required at the discretion of the
				Board of Governors of the Bank.
					(e)Use of
				fundsThe Fund shall be used to provide assistance to reduce
				poverty, expand the size of the middle class, and foster increased economic
				opportunity in the countries of the Western Hemisphere by helping to—
						(1)nurture public
				private partnerships and microenterprise development;
						(2)reduce the time
				and cost of starting a business and increase access to credit for small- and
				medium-sized businesses;
						(3)leverage personal
				remittances and reduce the cost of remittances sent to Latin America and the
				Caribbean, for the purpose of advancing economic and social development
				by—
							(A)increasing access
				to financial institutions for the poor, and working with local financial
				institutions to reduce fees and other costs associated with sending or
				receiving remittances;
							(B)working with local
				financial institutions to develop programs whereby personal remittances can be
				used as the basis for credit for mortgages and loans for small business,
				microenterprises, housing, and other enterprises;
							(C)providing matching
				funds for private entities in the United States that send donations for
				development projects in Latin America and the Caribbean; and
							(D)fostering enabling
				environments for partnerships between civil society and local authorities that
				lead to greater accountability and improved processes for establishing
				priorities for remittances, including income-generating and wealth-building
				activities;
							(4)in conjunction
				with changes implemented by recipient countries, improve the investment climate
				in individual countries by strengthening the rule of law and implementing
				judicial reforms to increase transparency and predictability in judicial, tax,
				and regulatory systems;
						(5)increase workforce
				competitiveness in the global economy, specifically by focusing on application
				of technology and workforce training and development; and
						(6)reduce poverty and
				eliminate the exclusion of marginalized populations, including indigenous
				groups, people of African descent, women, rural and urban poor, and people with
				disabilities.
						(f)Ineligibility To
				receive assistanceThe President shall be prohibited from
				providing assistance under this section to the government of a country that is
				ineligible to receive assistance under section 620, part I, or chapter 4 of
				part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.).
					(g)Terms and
				conditionsAssistance under this section may be provided on such
				other terms and conditions as the President may determine.
					(h)Authorization of
				appropriations
						(1)ContributionsThere
				are authorized to be appropriated to the Secretary of the Treasury for United
				States contributions to the Fund for the purpose of carrying out this section
				the following amounts:
							(A)$50,000,000 for
				fiscal year 2008.
							(B)$75,000,000 for
				fiscal year 2009.
							(C)$100,000,000 for
				fiscal year 2010.
							(D)$125,000,000 for
				fiscal year 2011.
							(E)$150,000,000 for
				fiscal year 2012.
							(F)$150,000,000 for fiscal year 2013.
							(G)$150,000,000 for fiscal year 2014.
							(H)$150,000,000 for fiscal year 2015.
							(I)$150,000,000 for fiscal year 2016.
							(J)$150,000,000 for fiscal year 2017.
							(2)Additional
				authoritiesAmounts appropriated pursuant to paragraph
				(1)—
							(A)are authorized to
				remain available until expended; and
							(B)are in addition to
				amounts otherwise available for such purposes.
							(3)Funding
				limitationNot more than 7 percent of the amounts appropriated
				pursuant to paragraph (1) for a fiscal year may be used for administrative
				expenses.
						.
		5.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the amounts authorized to be appropriated
			 to carry out this Act and the amendments made by this Act should be used to
			 help countries in Latin America and the Caribbean focus on improving indicators
			 in the area of investing in people, as that term is used in section 607(b)(3)
			 of the Millennium Challenge Act of 2003 (22 U.S.C. 7706(b)(3)), and consistent
			 with the transformational development program of the Department of
			 State;
			(2)the Multilateral
			 Investment Fund, which was fully established in 1993 as part of President
			 George H.W. Bush’s Enterprise for the Americas Initiative, has been successful
			 in promoting inclusive economic growth in Latin America and the
			 Caribbean;
			(3)creating a
			 public-private partnership working in coordination with the Multilateral
			 Investment Fund will accelerate the work of the Multilateral Investment Fund
			 and allow it to expand economic opportunity to the people in the Western
			 Hemisphere; and
			(4)as stated in
			 section 499L of the Foreign Assistance Act of 1961, as added by section 3,
			 amounts authorized to be appropriated pursuant to the amendments made by this
			 Act for a fiscal year for initiatives to reduce poverty, expand the middle
			 class, and foster increased economic opportunity in the countries of the
			 Western Hemisphere are in addition to amounts that would be allocated or
			 projected in the President’s budget request for Latin America and the Caribbean
			 for such fiscal year.
			6.Payment of
			 arrears owed by United States to the Multilateral Investment FundThere is authorized to be appropriated to
			 the Secretary of the Treasury $51,000,000 for payment to the Inter-American
			 Development Bank of arrears owed by the United States to the Multilateral
			 Investment Fund.
		
